           Case 1:19-cv-06631-GHW Document 39 Filed 08/25/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 8/25/20
------------------------------------------------------------------X
JOSEPH SPADAFORA and GUDELIA LEVINE, :
                                                                  :
                                                    Plaintiffs, :
                                                                  :      1:19-cv-6631-GHW
                              -against-                           :
                                                                  :           ORDER
THE STANDARD FIRE INSURANCE                                       :
COMPANY,                                                          :
                                                                  :
                                                 Defendant. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         A jury trial in this matter will begin on November 16, 2020 at 9:00 a.m. The Court will

hold a final pretrial conference in this case on October 23, 2020 at 1:00 p.m. Both the final pretrial

conference and the jury trial will be held in Courtroom 12C of the United States District Court for

the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street,

New York, New York 10007.

         The parties are directed to submit the following materials no later than September 23, 2020:

(1) the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the

applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

         The Court will hold a conference call to discuss trial procedures on August 31, 2020 at 4:00

p.m. The parties are directed to use the conference call dial-in information and access code noted in

the Court’s Emergency Rules in Light of COVID-19 available on the Court’s website, and are

specifically directed to comply with Emergency Rule 2(C).
         Case 1:19-cv-06631-GHW Document 39 Filed 08/25/20 Page 2 of 2



        The parties are granted leave to file motions to exclude the other party’s experts. The parties

are directed to file those motions by September 9, 2020. Oppositions are due within two weeks of

the date of service of the motion; replies, if any, are due within one week of the date of service of

the opposition.

        SO ORDERED.

 Dated: August 25, 2020                              _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    2
